Title: To John Adams from Jean de Neufville & Fils, 11 July 1782
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Amsterdam 11 July 1782
Sir

In Consequence of Your Excellencys request, We have Sent the Accounts to Mrs DelaLande & Fynje and these Gentn: in combination with Mrs W & J Willink, and N & J Van Staphorst, have paid the Same, against double receipts for each. We added to that of Your Excellencys private acct: f 12:15:— for the frame of Young Mr Adams’s picture in conformity to our last. We Could as to ourselves have no objection against any body whatsoever Seeing these accounts and are as well Satisfi’d with this mode of payment as any other, happy to See an end of that matter. We thank your Excellency for the acceptance of the 2 bills you were pleasd to return us and have the honour to be Sir Your Excellencys Most Obedient & very humble Servants

John de Neufville & Son

